Mobilisation of the European Globalisation Adjustment Fund: Sweden-Volvo; Austria-Steiermark; Netherlands-Heijmans (debate)
The next item is the report by Reimer Böge, on behalf of the Committee on Budgets, on mobilisation of the European Globalisation Adjustment Fund: Sweden - Volvo; Austria - Steiermark; Netherlands - Heijmans - C7-0254/2009 -.
Mr President, ladies and gentlemen, today we are, in fact, once again debating a proposal for the mobilisation of the European Globalisation Adjustment Fund. The periods between these reports are getting shorter and shorter. This time it relates to applications from Sweden and Austria in connection with redundancies in the automotive sector and from the Netherlands in connection with redundancies in the construction sector.
I would like to remind you once again that the purpose of this fund, with an annual ceiling of EUR 500 million, is solely to help workers who suffer the consequences of major structural changes in world trade patterns and to support them exclusively through further education and training and the opportunity to get appropriate work once again.
For us, it is once again important in this connection to emphasise on a general note that, in future, only single proposals or single reports should be submitted rather than multiple applications for the mobilisation of the Globalisation Adjustment Fund as in this case, which will hopefully be the last time this happens.
We would like to point out, once again, that the assistance provided by the Globalisation Adjustment Fund should not replace measures which are the responsibility of companies by virtue of national law or collective agreements, or measures for restructuring companies or sectors. For us, there still remains one point of criticism - and the Committee on Employment and Social Affairs will certainly not let up in this - and that is that payment appropriations are clearly being systematically transferred from the European Social Fund, but the European Globalisation Adjustment Fund is ultimately a separate and specific instrument with its own objectives and deadlines.
The total amount in question for these three applications that we are talking about today and on which we must take a decision this week is EUR 15.9 million. In this regard, the Swedish and Dutch applications are based on Article 2(a) of the legal basis, namely at least 500 redundancies over a period of four months in an enterprise in a Member State. The Austrian application is based on Article 2(b), namely at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises. As I said, the Swedish application relates to a total of 4 687 redundancies at the car manufacturer Volvo and 23 of its suppliers and downstream producers. Sweden has applied for EUR 9.8 million from the Fund for this.
The Austrian application concerns 744 redundancies in nine enterprises, of which 400 are targeted for assistance from the European Globalisation Adjustment Fund. For this purpose, Austria has applied for EUR 5.7 million. The present Dutch application relates to 570 redundancies in one enterprise, Heijmans N.V., of which 435 are targeted for assistance with a total sum of around EUR 386 000.
In accordance with the Commission's assessment, which, after thorough examination, we are also able to support, the applications fulfil the eligibility criteria set. Without wanting to pre-empt my colleagues in the Committee on Employment and Social Affairs, I would like to point out that this committee, as has also been agreed in the procedure here, will issue an opinion prior to the decision by the Committee on Budgets and it will also look at the details very closely. For example, it has pointed out that, in the Swedish case, of the 4 687 redundancies mentioned, only 1 500 are targeted to receive the assistance.
In the case of Heijmans, for example, it can be established that a further 400 redundancies have occurred, mainly involving workers with fixed-term contracts, which are not included in the application. In this regard, there are always individual questions that quite rightly need to be asked here, but which nevertheless should not prevent us from giving the green light in general for the authorisation of the funds that have been applied for.
Mr President, ladies and gentlemen of the European Parliament, I would like to thank the rapporteur for supporting the proposal put forward by the Commission aimed at releasing resources from the European Globalisation Adjustment Fund in response to layoffs in the automobile sector in Sweden and Austria and the construction sector in the Netherlands.
Mr Böge, your support was accompanied by several comments, in particular, two points of a budgetary nature which I have already had an opportunity to discuss in the previous debate and which I would like to return to today.
The first budgetary point you raise relates to funding sources. You tell us that the European Social Fund cannot be the only source of funding. The European Globalisation Adjustment Fund is, from a budgetary perspective, a special instrument which does not have its own resources. Resources must be transferred before they can be released which firstly means identifying budget items that offer suitable opportunities and secondly, proposing to the budgetary authority that the sums identified in this way be released via a budget amendment. This activity is performed on a case-by-case basis, according to need.
It is true that the European Social Fund has been the main source of funding so far. This is not merely a result of the similar nature of this fund. It is largely down to the fact that the fund has significant resources at its disposal. In 2009, the European Social Fund has almost EUR 11 billion available in resources for payments. By the end of November, EUR 6 billion of this overall amount had been used. The total volume of payments to the European Globalisation Adjustment Fund represents EUR 53 million in 2009, i.e. 0.5% of the allocated budgetary resources of the European Social Fund. Up until now, the method we have chosen and which was, from a certain viewpoint, logical and easier than other methods, did not delay or put at risk fulfilment of the objectives of the European Social Fund. Nevertheless, however, I agree that it is necessary to diversify the sources of payments and I can assure you that the Commission is addressing this issue. I hope therefore that we will be able to present a number of possible scenarios to you next time.
The second point you raise is not exclusively budget-related, but relates rather to decision making, since you ask that in future, the Commission submit its proposals for releasing resources from the European Globalisation Adjustment Fund in individual documents. The Commission is aware of the advantages of this case-by-case approach, which would completely eliminate the risk of secret agreements or guarantees, for example. It is true that the method originally used was an entirely normal approach which, to a certain extent, facilitated administrative handling of the problems, but in my opinion, the pragmatic and political fundamentals speak very strongly in favour of a case-by-case approach and the Commission will use this method from now on.
Mr President, unusual times call for unusual measures. With its Globalisation Adjustment Fund, a very special bespoke instrument, Europe is matching its words with deeds. The mass redundancy of more than 700 regular workers at Dutch construction company Heijmans N.V. - not to mention the numbers abroad, for example in Belgium and the United Kingdom - calls for targeted action. The construction sector occupies an important place in the Brabant region, which is also my home region, and the effects of this kind of mass redundancy are palpable far beyond the region itself.
Europe's action is rightly aimed at preserving expertise and skills. The crisis has meant people now losing their jobs even though experience has taught us that there is a great shortage of skilled professionals, particularly in construction. A mobility centre, along with the preservation of expertise and also of jobs where possible, is a good choice of instrument for Heijmans, therefore. The Dutch ministries and also the regional authorities, for example, those in the province of North Brabant, are now working to accelerate highly targeted investment in projects, infrastructure and construction. We are seeking thus to show the people losing their jobs that we are providing active input, including in financial terms.
I would again point out - this week in particular, against the backdrop of Copenhagen - that we are in particularly urgent need of energy supplies and energy measures in the fields of construction and also of transport. We have amended the rules in Parliament in other fields - I would draw your attention in this connection to the accelerated disbursements and advances from regional funds - and so an active contribution by Parliament must be supported. A company such as Heijmans, which always focuses on continuity and quality, would also profit from this. It is in that spirit that we give these three proposals, particularly the one concerning Heijmans, our wholehearted support.
Mr President, ladies and gentlemen, applications of this fund are becoming more and more frequent. The main reason for this is the economic crisis that our continent is experiencing.
The crisis affects fundamental sectors of European industry, as shown by these three latest requests in the automotive and construction fields, which have received a favourable response.
I would like to take this opportunity to remind you that, without the latest revision to the regulation governing the fund, during which the economic crisis was added to the eligibility criteria, many of the requests currently reaching us could not, legally speaking, have been given a favourable response.
This shows that, in the face of the crisis, within this institution of the European Parliament, when political goodwill is present, high-quality political instruments are made available to our fellow citizens. Political goodwill can still do its work, since, on reading the report by Mr Böge, I find that the essential points for improving the fund's operation are there: speeding up the handling of requests in order to be responsive in the face of the crisis, ceasing to present requests jointly, and using funding other than from the European Social Fund.
On this latter point, the best solution would be to allocate to the fund payment appropriations in its own right, as for other funds, but we know the Council's position on this subject and I fully understand what the Commissioner said.
I am pleased to note the convergence of goodwill. In this regard, I have no doubt that the undeniable usefulness of this fund, combined with the will of Parliament, will mean that our aims of strengthening this fund will be achieved.
on behalf of the ALDE Group. - Mr President, the European Globalisation Adjustment Fund is a tangible expression of solidarity with workers who have lost their jobs due to major structural changes in world trade patterns.
As Members of this Parliament, it can give us some satisfaction that we can make a contribution to alleviating some of the more immediate effects of redundancy for these workers, indeed giving them some hope for the future.
However, our role should not just be to approve this Fund. We have a responsibility to do our best to ensure, first of all, that all criteria are met, but also to do what is in our power to ensure that the Globalisation Fund ensures added value.
One of the relevant issues raised by the Committee on Employment is that the measures proposed by Member States complement other actions cofinanced by the Structural Funds, and really we need more than a simple confirmation that this is the case. It needs to be demonstrated that this is the case, because this will help to ensure the added value I spoke of.
Also, the added value will come from the fact that the EGF will not replace actions that are the responsibility of companies, but are a valuable addition to measures taken at national level.
While we are evaluating the added value of the Fund within the process of the 2007-2013 multiannual framework budget review, this should, in my opinion, be an ongoing process, and we need to be vigilant in the area.
Another matter which is of some concern to me is the implementation of equality between men and women and non-discrimination within the framework of the Fund.
I have taken a quick look at the gender breakdown of the three programmes targeted for assistance and they run 91%, 72% and 79% male. I have looked at some of the other programmes that we have funded before this, and there seems to be an indication that there is a much greater percentage of the funding going towards male workers that have been made redundant. This may be a statistical aberration or it may be a situation where, for one reason or another, a greater number of the applications are for male workers.
Finally, we need to carefully evaluate all applications because it is crucial that assistance is made available as quickly and efficiently as possible.
Mr President, I should like to make clear from the outset that we can endorse the use of the European Globalisation Adjustment Fund (EGF) for these three applications. The applications meet the criteria, and therefore the workers made redundant are entitled to support from this fund.
Yet I should like to seize this opportunity to draw attention to a major shortcoming of the EGF. We are currently developing a shared vision of the future of the economy and the labour market in Europe. The various political groupings in this House may not fully agree on how exactly to do this or how far to go in this regard, but we are in reasonable agreement on the broad lines. More sustainability and more inclusiveness are required. If we wish to achieve these objectives, we must seize the opportunities now. At this very time, when tackling the crisis, we must take action that brings us closer to this sustainable economy.
In my opinion, we are letting some opportunities go to waste with the present mobilisation of the EGF. It is a crying shame that the fund, one of our instruments to confront the crisis, is not pointing the way forward. We must dare to make real choices. If we ensure that people who are now losing their jobs in polluting industries such as the car industry are retrained for work in sustainable sectors with a view to the future rather than remaining stuck in the past, this will make clear what direction we want to move in, and will also bring the innovative, inclusive and sustainable economy that bit closer.
Mr President, ladies and gentlemen, today we are discussing further cases involving the release of funding from the European Globalisation Adjustment Fund. It is a question of whether money is available to meet requests from the governments of Sweden, Austria and the Netherlands in connection with layoffs in firms operating in the automobile and construction industries. We have approved a number of similar contributions in the past. In my opinion, however, this is an incorrect measure and the European Union should not continue with it. I would like to present two arguments in support of this position.
Firstly, this is an unjust measure. Globalisation, or rather competitive pressure, applies to almost all employees and employers in small businesses in the EU. As a result of this, many jobs are both lost and created every day in Europe. Support relating to job losses, however, is provided in the EU at a European level only in the case of large companies where the job losses are sufficiently high. People made redundant from small firms cannot access this form of support and it is therefore a selective and ultimately unjust measure.
Secondly, this is an issue which, in my opinion, ought to be resolved at a national level as there are sufficient resources, information and policies at that level.
Mr President, we shall vote in favour of support for the workers made redundant in Sweden, Austria and the Netherlands. Every request to mobilise this fund, however, leaves me even more baffled as to its fairness and effectiveness.
Firstly, as regards effectiveness, the fund supported 16 000 workers in 2009, a mere drop in the ocean of redundancies, and expended EUR 53 million out of a possible EUR 500 million. Secondly, as regards fairness, why is a Swedish car worker supported to the tune of EUR 6 500, while an Austrian car worker gets EUR 14 300?
How can I explain this to a Portuguese textile worker, whose support was a mere EUR 524, when her Catalan counterpart can receive EUR 2 000? Worse still, why is it that in the Dutch request fixed-term contract workers were left out of any support, when they are the hardest hit? This fund cannot continue to be used to widen differences in unemployment or to accentuate inequalities between rich countries and countries on the margins.
on behalf of the EFD Group. - Mr President, the European Union has set up budgetary instruments to provide support to workers who are being made redundant as a result of major structural changes in world trade patterns, many of which have been influenced directly or indirectly by the European Union.
However, this represents a piecemeal approach. Subsidising the training of those who have lost their jobs in certain industries will not resolve the situation of the said industries, nor will it help to create an alternative industry that will absorb this workforce. This is just a waste of taxpayers' money. If the European Union was really looking to help Europe out of the crisis, it should be investigating and working on the causes of the crisis, but it prefers to be seen as the charity that will come to rescue the poor.
Of course, this action will initially return support for the European Union from those affected. Moreover, the report and the motion for a resolution being proposed for vote do not indicate what the scope of this subsidy will be - i.e. how many industries it will cover and how many companies within a certain industry. What is most worrying is that the report emphasises the need to speed up the payments of the subsidies, without ever mentioning the need to provide evidence that the funds are reaching the right people for the right purpose. Worse still, the report does not call for regular monitoring of the effects of the subsidy, leaving this evaluation to the general assessment of the programmes within the process of the 2007-2013 multiannual financial framework.
Colleagues, we are talking about taxpayers' money, many of whom have also lost their jobs and are getting no subsidies, many of whom are going through severe financial problems. How can we treat their money with such contempt? I will reject this resolution, and urge you to do the same.
(DE) Mr President, ladies and gentlemen, in the Globalisation Adjustment Fund, the European Union has a budgetary instrument that provides financial support to workers affected by major structural changes in world trade patterns. Now, the Globalisation Adjustment Fund is also providing direct assistance to people affected in my home country. I have pointed out on many occasions that the Globalisation Adjustment Fund must not be wrongly seen as a backup solution for multinational companies, but must go directly to help the citizens affected. For that reason, I am in favour of control mechanisms and would like to see regular progress reports from Steiermark. This fund is utilised precisely where society needs it most, namely to help the affected people themselves. That is something positive that the European Union does for its citizens.
(DE) Mr President, Commissioner, I am pleased that we are today debating how we can tackle the global crisis and unemployment in particular. Of course, it is affecting very many innocent enterprises that quite simply have too few orders coming in and thus have no turnover. They therefore also suffer from a lack of liquidity and with that, lose their creditworthiness.
I am grateful that the focus here is on small and medium-sized enterprises in particular. I believe that transitional assistance is particularly important to allow them to continue working and to be able to take advantage of any appropriate new opportunities on the markets. We should carefully analyse the results of this funding to see where we have used best practice and where we were actually able to help secure jobs and, above all, where we have succeeded in reintegrating redundant workers into the labour market as quickly and as efficiently as possible.
Now it is a question of providing help quickly and therefore I also support the mobilisation of the Fund as quickly as possible, particularly in Steiermark in Austria, where a whole region involved in car manufacture is affected and where there are many suppliers involved which, of course, are particularly important for the infrastructure. I think it is good that this EUR 5.7 million is being made available. However, in this regard I would like to ask that, for all cases that we take a positive decision on here today, an analysis be carried out and that the money does not merely flow out, but that proof is also provided that it is resulting in restoration or that new enterprises are being set up and that active economic activity will, in future, enable this region to regain the vigour that it has had up to now. Thank you, Commissioner.
(DE) Mr President, the Austrian application for assistance from the European Globalisation Adjustment Fund (EGF) concerns the former employees of a total of nine automotive suppliers in Steiermark. If we look closer at this case, we can immediately see that it is a classic case for the EGF, namely the provision of remedial assistance. The EGF can provide exactly that, and that is why it was set up, in other words to provide assistance to those directly affected by the negative effects of globalisation and who, through the abrupt loss of their jobs, have to suffer the consequences of the irresponsibility of financial market speculators.
Steiermark, unfortunately, is characterised by its large dependency on demand in the automotive industry. That means that the whole region has been badly affected by the current slump in the market and, in particular, in the demand for cars. Car sales have fallen by 59.4%. In this context, the EUR 5.7 million represents an excellent investment for the reintegration of redundant workers into the labour market. In other words, this investment will enable workers to attend local employment foundations, specifically for the automotive sector, while also facilitating the implementation of measures aimed at worker preparation and qualifications.
(CS) Ladies and gentlemen, this week, we must express our opinion on a European Commission proposal to release financial resources from the European Globalisation Adjustment Fund in three cases: Sweden, the Netherlands and Austria. Again we have to decide, unfortunately, over three unconnected and very different cases.
I would like to point out that the European Parliament has already asked the Commission on one occasion for individual requests for the release of resources to be presented and discussed separately. The requests are again accompanied by a whole series of ambiguities. In the case of the Swedish request, for example, it is not clear what volume of resources will be used and, in the case of the Austrian request, the volume of resources requested for each person losing a job is startling. While in previous projects, sums of several hundred euros were requested per person, Austria is asking for EUR 14 300 for each unemployed person. We remain unconvinced that the proposals correspond to the aims for which the globalisation fund was created and we do not support the release of these resources.
(DE) Madam President, I would like to use the blue card simply to rectify one point. The support in Austria is not being granted to just one person.
(DE) Madam President, as you can see, this is clearly an Austrian issue, and Steiermark, one of our provinces that has been hard hit, is of great concern to us, with its above-average proportion of the population involved in the automotive industry on the one hand and, of course, a disproportionately high percentage of these products being exported on the other. The global fall in demand has resulted in a total of 744 redundancies, as has already been mentioned, and we are very pleased that 400 of the people affected will receive support through the European Globalisation Adjustment Fund. That is very much to be welcomed.
In this case - and this needs to be clarified with regard to what the previous speaker said, too - it is not about subsidies for simple restructuring, it is about supporting individual workers by providing assistance with living costs and measures for further training. In this regard, I agree with Mrs Cornelissen, who said that this further training must be particularly geared to the future. We need to have better trained workers for the future and retraining in the areas of technology and renewable energy is certainly a worthwhile step. Steiermark will surely be in favour of that.
(SV) Madam President, in a debate such as this, it is worth remembering that it is globalisation that has made Europe rich, that has created jobs and generated investments. Exports have paved the way for new businesses and large enterprises to emerge. Imports have provided opportunities for citizens to live a good life with cheap products and services which, taken together, has resulted in regeneration.
Change on a broad scale is a constant presence, allowing new enterprises, new jobs and new opportunities to emerge. These wide-ranging changes leave their mark right through society and we should never try to prevent them from happening. However, we need to make the transition easier for those who are affected. Every Member State should have a duty to ensure that the transition takes place safely and in a way that provides plenty of opportunities.
The European Union cannot provide such opportunities from a single fund. The changes are too great and too significant. If we think this can be resolved by means of a globalisation fund, then we are not presenting an accurate picture of the situation. We were against the creation of such a fund. However, when it comes to the car industry, we realise that Europe is in a special situation at the moment, with a multitude of different kinds of support at European and national level, and we are at risk not only of the distortion that comes from giving public subsidies to individual players, but also of this distortion being increased if enterprises and industry in different regions are not able to obtain equivalent support. In view of this, we will be voting in favour of this proposal, because we have already come so far in the subsidy process that if support is not provided, then competition would be distorted. However, we would like to emphasise that we cannot carry on like this in the future.
(FR) Madam President, I would like to stress the fact that the European Globalisation Adjustment Fund that we have set up is addressed to workers, to improve their employability. Therefore, it is on this point that we must truly take fundamental action. This is the approach that we adopt in examining the cases within the group on the Globalisation Adjustment Fund to ensure that workers can be included in the world of work, and stay in employment, because there is no social integration without professional integration.
The second point I would like to stress is that the automotive sector has been very seriously affected, and I call upon car manufacturers, which are being hit hard by the crisis, to adapt their products both to the new environmental objectives and to consumers' new needs. The future of the sector is at stake.
Finally, I call upon everyone to back the Committee on Budgets in its proposal - and I also thank Mr Böge for his proposal - and ask, as Mr Rübig did, for the effects of our policies to be monitored.
(RO) Last year, we approved a number of similar allocations of sums from the European Globalisation Adjustment Fund in order to provide additional support to workers who are suffering the consequences of major structural changes in global trade patterns. The economic crisis has had a drastic impact on global trade.
In the region I come from, I can tell you that during the last year, roughly 2 500 redundancies have been made in the iron and steel industry, approximately 700 in shipbuilding, and an announcement has been made about around 6 000 redundancies to follow in the rail transport sector. This is why I believe that it is important for us to be prepared in 2010 for many similar applications which will come about due to the economic crisis. The existing procedure must be simple so that states and beneficiaries can gain easy access to it. Sweden applied in June, Austria in July and the Netherlands in August, which shows that several months have passed since their applications. This is why I believe that the procedure must be simple.
Madam President, having sat here a few weeks ago when Parliament voted in favour of globalisation funding for my own constituents in Limerick, who were made redundant due to Dell relocating to Poland - and also in the springtime, the Waterford Crystal workers will be looking for a similar assistance - obviously I support what has been proposed here tonight for Sweden, Austria and the Netherlands.
A number of anomalies have been mentioned and I am going to repeat them very briefly. Firstly, I think the start date needs to be looked at. Secondly, the time span needs to reflect the length of the course, not just the particular two years, as it is at the moment. Thirdly, concerning administration, it is very important that it is not gobbled up, particularly by government agencies. Fourthly - and more importantly - as much help as possible should be given to entrepreneurs. Thirty-five per cent of start-up companies in the EU have been started by people who have been unemployed. If they are helped, they will deliver. Necessity is the mother of invention, and I think it is very important that we give them every assistance we can.
(DE) Madam President, if we assume that most jobs across Europe - not just in my country, Austria - are at risk due to the effects of globalisation, then we must consider, in particular, that younger workers - some of whom have not yet been registered as unemployed because they have just come from a training course or from school - are at risk as a result. We need to take particular care - and this applies to Austria, primarily - to ensure that we use these sorts of measures to support those workers who need to be integrated into the labour market for the first time, and give them the opportunity, including with assistance from the European Union, to enter the European labour market.
Ladies and gentlemen, in my opinion, the debate has shown clearly that the European Globalisation Adjustment Fund is functioning and we are able to state that it has now been used several dozen times and it has always brought considerable benefit to the people making use of the fund. As a Commissioner, I have always tried to familiarise myself with results in the field, which is not proper analysis of course but merely direct experience, and I was delighted to see how positively the fund is rated in those areas where it has operated.
The debate has thrown up many questions of a serious nature which demand a response and which call for a clear and realistic opinion. First is the idea that the fund can be used only for big companies. Experience fortunately shows that the fund can be used by anyone, regardless of whether a large or small country or a large or small firm is involved and this was our original intention. The newly adjusted rules clearly provide the possibility for using this fund also in the case of employees of small and medium-sized enterprises which are in areas or fields affected by the crisis. The fund thus operates without discrimination and does not disadvantage anyone.
I would also like to emphasise a fundamental characteristic of the fund, which is to help people rather than companies and, from this perspective, we cannot therefore see it as a life support machine for companies that have no realistic hope of functioning in economic terms, but rather the contrary. The fund helps people who have been made redundant to find work quickly in those areas where it exists. It is therefore a fund which, in principle, implements and facilitates restructuring.
Concerns over gender inequality were expressed in one speech and I think it was the speech of Mrs Harkin. This inequality, which really does exist at the level of reports, merely proves that the crisis, especially in its first phase, has markedly affected the male-dominated industries. Today also, we are talking about the automobile industry and the construction industry, in other words, two male-dominated industries. In overall figures, therefore, the fund has provided more assistance to men. The crisis has changed the structure of the labour market in a specific way and I noted the statement of President Obama, who declared that at the end of this year, the majority of workers actively engaged on the labour market in the United States would be women. Also in the United States, therefore, the crisis has produced a very striking result in industries dominated by men. As far as the question is concerned, there is no gender inequality at all in the concept or the structure of the fund.
The debate also threw up a number of ideas, of course, on how it might be possible to amend and improve the fund. I have to say that the Commission does not of course regard the fund as something immutable which has emerged like Pallas Athena from the head of Zeus. It is a human institution, which can always be made better on the basis of experience and debate. Thus, in my opinion, there are no fundamental obstacles here.
Another question was raised on the issue of the specific method of financing, in other words, the integration of the fund within the budget as independent budget items. This is surely a question that will be discussed at a political level but from a financial perspective, it was not possible to achieve a result in this way and, in my opinion, the fact that we mobilised resources by a different but effective method is, in itself, valuable.
Ladies and gentlemen, I would like to say that it is undoubtedly true that the amended rules and the pressure of the crisis have led to a situation where there will be more individual cases but, as I have already stated, the Commission accepts the weight of the arguments on the side of adopting a case-by-case approach and we will therefore proceed under this method.
In conclusion, I would like to thank the MEPs from the Committee on Budgets and all of the MEPs involved in this issue because it has emerged clearly from the debate that consideration has been given to all of the contentious matters that are present in every decision of such complexity. In my opinion, it also emerged clearly from the debate and from the proposal of the Commission that all of these cases fall within the scope of the globalisation adjustment fund. I am delighted therefore that your debate has confirmed the view of the Commission and I expect that the vote will go in the same direction, or at least I hope it will.
Madam President, I do not need to add anything to what the Commissioner said. I support what he said, especially his concluding remarks about the question of the future development of the Globalisation Adjustment Fund in relation to the other programmes - in particular the European Social Fund - about which we will, of course, have another intensive joint debate.
It is absolutely clear that this Globalisation Adjustment Fund cannot neutralise the consequences of structural change, nor can it accept and overcome the challenges of globalisation, and that, of course, is not its intended purpose. However, it can certainly help the individuals affected, who find themselves in a difficult situation in terms of employment after being made redundant and it can give them the opportunity, through gaining qualifications, to have prospects once more and to find work. That is something that, in spite of the debate about subsidiarity, which of course also plays a part in this connection, we should support and welcome as a supplementary fund to all the measures under the European Social Fund, which we also have.
At this point, I would just like to say one more thing and that is that there are certainly programmes in the national, as well as the European, budgets where there are more grounds for calling into question the meaningfulness of the expenditure than there are for a fund that provides assistance directly to people who are in a difficult initial situation.
The debate is closed.
The vote will take place on Wednesday.